Citation Nr: 1202195	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-19 022	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to an increase in the "staged" (50 percent prior to October 18, 2010, and 70 percent from that date) ratings for posttraumatic stress disorder (PTSD).  

4. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from December 1969 to January 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for right and left knee disabilities and continued a 50 percent rating for PTSD.  An interim February 2011 rating decision increased the rating for PTSD to 70 percent, effective October 18, 2010.  As that rating is less than the maximum under the applicable criteria (and since the Veteran has not expressed satisfaction with the rating) the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran requested a Travel Board hearing; he withdrew such request in later correspondence received in November 2011.        

[In November 2010 the Veteran's then representative (Disabled American Veterans (DAV)) requested a copy of his entire claims file.  However, in March 2011 the Veteran appointed the Texas Veteran's Commission (TVC) as his representative (dismissing DAV).  TVC has not made such request.     

The matters of service connection for residuals of a neck injury (to include headaches), residuals of a back injury, and alcohol and drug abuse as secondary to service-connected PTSD have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The matter of entitlement to a TDIU rating is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  





FINDINGS OF FACT

1. A disability of either knee was not manifested in service; arthritis of either knee was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current right and left knee disabilities are related to an event, injury, or disease in service.

2. Throughout prior to October 18, 2010 the Veteran's PTSD was manifested by symptoms productive of impairment no greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood were not shown.   

3. At no time since October 18, 2010 is the Veteran's PTSD shown to have been manifested by symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or any other totally disabling symptoms of equivalent nature and gravity.


CONCLUSIONS OF LAW

1. Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2. Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3. Ratings for PTSD in excess of 50 percent prior to October 18, 2010, and/or in excess of  70 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

	Knee disabilities

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A March 2009 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

	PTSD rating

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).      

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  An October 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of rating and effective date criteria.  He has received the general-type notice described in Vazquez-Flores, and has had ample opportunity to respond/supplement the record.  It is not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in May 2009 (knees) and January 2011 (PTSD).  The examinations are adequate as the examiners expressed familiarity with the history of the Veteran's disabilities, considered the evidence of record and the reported history of the Veteran, conducted thorough examinations of the Veteran, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.


B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

	Knee disabilities

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (1 year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Satisfactory lay or other evidence that an injury or disease was incurred in or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection, but serves only to reduce the evidence burden as to incurrence or aggravation of disease or injury in service; it does not apply to the further elements of a service connection claim, i.e., current disability and nexus.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Clyburn v. West, 12 Vet. App. 296, 303 (1999); Kessel v. West, 13 Vet. App. 9, 16-17 (1999).

There is conflicting medical evidence that is critical to a determination in this matter.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to either knee.
A July 1969 United States Army Infantry School certificate notes that the Veteran successfully completed an Airborne Course.

In January and March 2009 statements the Veteran attributed his knee problems to "too many jumps out of airplanes" and "lots of hard hits on the ground." 
A February 2009 VA outpatient treatment record notes that the Veteran complained of bilateral knee arthritis flare-ups off and on for one year prior.

On May 2009 VA examination the Veteran reported that he was a paratrooper and made numerous jumps in service, did not seek medical attention for his knees, and had bilateral knee pain beginning one year prior.  The examiner noted that the Veteran's STRs did not show any evidence of knee pain.  The diagnosis was bilateral tri-compartmental degenerative joint disease (DJD) with chronic bilateral knee pain.  The examiner noted that there was no record of the Veteran having knee pain, knee problems, or treatment in the military and opined that his current DJD of the knees was less likely than not related to his military service.  

A June 2009 VA outpatient treatment record notes that the Veteran complained of bilateral knee pain in the right knee since 1973 and in the left knee for one year prior.  He related his chronic knee pain to jumping out of airplanes and high impact activity in service. 

At the November 2010 decision review officer (DRO) hearing the Veteran testified that he had at least 16 parachute jumps in service and that he felt that the sudden stops in the drop zones caused his current knee disabilities.  He noted that he started having problems with his knees two years prior.  

 A January 2011 statement from a VA physician notes that the Veteran was a paratrooper during the Vietnam War and that may or may not have contributed to degenerative joint disease (DJD) in his knee joints.  He opined that there was a possibility.  

The RO has conceded that the Veteran engaged in combat (and is entitled to consideration of his claim under the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b)); however, it is not alleged that he injured his knees in combat, rather he attributes the current disabilities to domestic parachute jumps.  His personnel file and a certificate of completion reflect that he completed airborne training; therefore, it may reasonably be conceded that he sustained traumatic impacts to the knees in service (as alleged).  
A disability of either knee (to include arthritis of either knee) was not manifested in service and arthritis of either knee was not manifested in the Veteran's first postservice year.  Therefore, service connection for a disability of either knee on the basis that such became manifest in service and persisted is not warranted.  Furthermore, there is no basis for applying the 38 U.S.C.A. § 1112 chronic disease presumptions (for arthritis of either knee).  Hence, to establish service connection for the right and left knee disabilities, the Veteran must show by competent evidence that such are otherwise related to his active service (to include from parachute jumps therein).  

The Veteran has reported pain in the right knee since 1973 and in the left knee since 2008.  However, his statements have varied and are conflicting in that on other occasions he related that his knee pain was of more recent onset (i.e. 1-2 years prior).  The Board has weighed the Veteran's statements as to continuity of symptoms against the absence of documented complaints or treatment in service or until after he filed his original claim (post-service treatment records do not show treatment for the knees until many years after service) and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be compensation-driven and not credible.  Likewise, the contradictory nature of his statements regarding the onset of knee pain reduces their credibility and probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment).  The medical evidence of record likewise does not suggest a continuity of knee symptoms.   [The Veteran's early VA outpatient treatment records are silent for any knee complaints].  Therefore, continuity is not shown, either objectively or by his subjective accounts.

As was noted above, there are conflicting medical opinions regarding the etiology of the Veteran's knee disabilities.  The January 2011 opinion of one of the Veteran's VA providers was that the Veteran was a paratrooper during the Vietnam War which may or may not (there was a possibility) have contributed to DJD in his knee joints.  This opinion is unsupported and unexplained; it is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  As such it is of no probative value and weighs neither against nor in favor of the Veteran's claims.  

In contrast, the opinion of the May 2009 VA examiner (that the Veteran's current DJD of the knees was less likely than not related to his military service) reflects consideration of the entire factual record including the Veteran's STRs.  In support of his opinion that examiner cited to the Veteran's STRs which did not show any knee related treatment.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (with citation to medical evidence), it is probative evidence in this matter.  As there is no competent and probative evidence to the contrary it is persuasive.   
	
The Board finds the May 2009 VA examiner's opinion to be more probative than the Veteran's lay assertions of causality as he is a trained medical professional with expertise in such matters.  Whether current bilateral knee arthritis is related to remote activities in service is a complex medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Therefore, the benefit of the doubt rule does not apply; the claims must be denied. 
 
	PTSD rating

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

PTSD is rated under Code 9411.  A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating  requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.
The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed.1994).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence of record reveals psychiatric diagnoses other than PTSD.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In a claim for increase, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A November 2008 rating decision granted the Veteran a 50 percent rating for PTSD effective, September 18, 2008.  He did not appeal that rating decision, and it is final based on the evidence considered therein.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The instant claim for increase was received in May 2009.   Consequently, the period for consideration begins with the November 2008 rating decision date (but may extend back to May 2008, prior to the date of the November 2008 decision, based on pertinent evidence that was not considered in that decision, if any).

A June 2008 VA outpatient treatment record notes that the Veteran reported an increase in dreams and nightmares, flash-backs one to two times per week, and that he felt tense and hypervigilant.  On mental status examination the Veteran was oriented in all spheres, unkempt, anxious, and mildly irritable.  His speech was of mildly increased rate and volume, his thought process was circumstantial but redirectable, and his judgment was fair.  

A June 24, 2008 VA psychological assessment notes that the Veteran reported that he spoke to his mother once per week, had close relationships with his siblings, was depressed most every day, and had panic attack like symptoms when he thought about stress in his life.  He checked the doors and windows, was hypervigilant, paranoid, and had nightmares and flashbacks.  He spent time in the yard, doing projects and cleaning around the house, reading the newspaper, and watching T.V. The provider noted that the Veteran had reported audio hallucinations of mumbling voices, Vietnamese people, and voices of dead soldiers.  The Veteran reported passive suicidal ideation without intent, but no violent ideation.  On mental status examination the Veteran was oriented to all spheres, well groomed, guarded and suspicious, worried, depressed, anxious, and irritable.  His speech was normal and thought processes were intact.  A GAF of 35 was assigned.  The examiner noted some inconsistencies in the Veteran's reported panic symptoms and that she felt the audio hallucinations were more psychotic in nature.  It was noted that the Veteran had been sober from cocaine for 18 months and had recently stopped using marijuana.          

An August 2008 VA outpatient treatment record notes that the Veteran's PTSD symptoms had been worsening over the past month.  He was oriented in all spheres, appeared calm but had mild psychomotor agitation, had normal speech, had a reactive and anxious affect, had intact memory and good concentration but occasional auditory hallucinations, did not have suicidal or homicidal ideation, and had limited insight and impaired judgment.  A GAF score of 45 was assigned.        

On October 2008 VA examination the Veteran reported auditory and visual flashbacks (especially of a fellow soldier), worsened memories without drug use, and increased difficulty sleeping and hypervigilance since quitting cocaine.  He had not worked since his last examination except to earn some money by mowing lawns and doing extra yard work, was in a 10 year relationship with his fiancée, did not go anywhere, and stayed by himself.  On examination the Veteran's grooming and hygiene were good; he had poor eye contact and normal psychomotor activity; and his speech was understandable, but mumbled and loose.  His thought processes were a bit foggy at times but were relevant, appropriate, coherent, and goal directed.  He denied any history of delusions but did endorse daily audio and visual hallucinations of a fellow soldier.  His affect was significantly distressed.  He denied current suicidal ideation but endorsed impulsive thoughts of suicide and homicide without plan or intent.  The Veteran was oriented in all spheres, but had mildly impaired short-term memory, poor remote memory, and a below average general fund of information.  He had fair attention and concentration with concrete reasoning.  He evidenced good social judgment but poor psychological insight.  He had jumbled and disorganized thought processes, his recall was not very good, and he appeared to be overwhelmed and in acute distress with few coping resources.  He reported chronic and severe hypervigilance and auditory and visual hallucinations which interfered significantly with social and occupational functioning.  He did not contend that his psychiatric symptoms impaired his basic activities of daily living.  A GAF score of 50 was assigned.  The examiner noted that it was not possible to determine the exact impact of the Veteran's PTSD symptoms on his occupational and social functioning because of his heavy drug dependence for so many years which contributed to such impairment and was a major factor.  He noted that the Veteran's PTSD symptoms were severe and likely contributed in a significant manner to his impairment.      

A November 2008 VA outpatient treatment record notes that the Veteran's PTSD symptoms were unchanged, that he was sleeping better, and that he still complained of nightmares and flashbacks.  Mental status examination revealed that the Veteran was oriented to all spheres, calm without psychomotor agitation, and reactive.  His speech was normal; mood was bad, memory intact, and concentration good.  He did not have audio/visual hallucinations, delusions, or homicidal or suicidal ideation.  His thought process was linear and goal directed with fair insight and poor judgment.  A GAF of 40 was assigned.  

A December 2008 VA psychological assessment notes that the Veteran was most recently employed in landscaping but had been "more or less unemployed" for the year prior.  The Veteran reported that he saw shadows and faces and heard voices, which he attributed to PTSD.  He denied violent ideation or suicide attempts but endorsed passive suicidal thoughts.  On mental status examination the Veteran was oriented to all spheres, well groomed, and slightly nervous.  He had appropriate affect, normal mood and speech, and an intact thought process.  A GAF score of 40 was assigned.   

A March 2009 VA outpatient treatment record notes that the Veteran was very nervous and hypervigilant, made limited eye contact, and denied suicidal or homicidal ideation or audio visual hallucinations.  The provider noted that the Veteran used talking to his deceased friend as a coping mechanism rather than a response to internal stimuli.  

A March 2009 VA psychological assessment notes that the Veteran reported daily use of marijuana and binge use of cocaine in the several months prior and that he continued hearing voices.  

A March 2009 VA outpatient treatment record notes that the Veteran denied substance abuse/use in the several months prior, had been having regular nightmares, and endorsed signs of hypervigilance, avoidance, mistrust, fear, and paranoia.  

A March 2009 VA outpatient treatment record notes that the Veteran reported nightmares two to three times per week, night sweats three times per week, sleep difficulties, intrusive thoughts two to three times daily, depressed mood, impaired concentration and short-term memory, irritability and anger, social avoidance, emotional detachment, startle response, and a foreshortened sense of future.  

An April 2009 VA outpatient treatment record notes that the Veteran was oriented in all spheres, had good judgment and insight, intact remote and recent memory, and a normal mood and affect. 

A May 2009 VA outpatient treatment record notes that the Veteran complained of lack of sleep, hearing voices, being jumpy, and checking doors and locks.  On mental status examination the Veteran had fair self-care, a poor mood with congruent affect, no suicidal or homicidal ideation or delusions, and poor insight and judgment.  

A June 2009 VA outpatient treatment record notes that the Veteran experienced flash backs and nightmares but had marked improvement in sleep with medication.  He denied suicidal or homicidal ideation.  On mental status examination he was appropriately dressed, oriented in all spheres, had normal speech, appropriate affect logical and clear thought process, and fair insight and judgment.    

On August 2009 VA examination the Veteran reported continued depression, crying spells, poor appetite and concentration, fatigue, and anxiety/worries about his financial and medical situation.  He related that he once had an impulse to drive off the road and was having suicidal thoughts, but did not have such thoughts currently.  He described hypervigilant misconceptions (secondary to PTSD and not psychosis) of hearing noises or seeing things.  He reported anger problems, irritability, and rageful outbursts, which had become less intense since he quit using drugs.  He reported insomnia, exaggerated startle response, that he slept with a knife beside him, intrusive thoughts, nightmares, and anxious reaction.  He reported that he worked full time in landscaping until 2008 when he was diagnosed with cancer. He lived with his common law wife, and they got along fairly well.  He was fairly close to his brother, visited his mother, and went to church with a friend.  The Veteran was described as well groomed, with fair social skills and intelligence, and his thorough process was logical, coherent, and relevant.  His affect was depressed and tearful, he was oriented in all spheres, he had fair reasoning but poor judgment, and below average concentration and memory (more likely than not related to his history of polysubstance abuse).  The examiner noted that the Veteran's PTSD likely had moderate impact on occupational and social functioning, with substance abuse having a more significant impact.  A GAF score of 50-55 was assigned.  The examiner noted that the Veteran's PTSD had been fairly stable since his last examination.               

An October 2010 VA outpatient treatment record notes that the Veteran continued to experience hypervigilance and decreased sleep, occasionally saw a fellow soldier who died in combat come sit next to him, and was beginning to have intrusive thoughts about battle in Vietnam.  Mental status examination revealed that the Veteran was oriented in all spheres, mildly disheveled, easily startled, mildly sarcastic, hypervigilant (he could not tolerate the door being closed), had speech of regular rate, rhythm and tone, displayed a confused mood with congruent affect, had a ruminative thought process, and had thought content which was positive for audiovisual hallucination and paranoia.  He had fair insight and limited judgment, impaired attention, and impaired remote memory.  The provider noted that the Veteran was having considerable difficulty with concentration and sleep difficulties due to hypervigilance.  

At the November 2010 DRO hearing the Veteran testified that his psychiatrist wanted to put him in the hospital and that he had choked his fiancée.  He got very little sleep and noted that it was common for him to get up and check the windows and doors three times per night.  He endorsed "flashbacks" (which sometimes woke him) when he saw/spoke to a deceased fellow soldier, and others who did not make it back from Vietnam.  He had one friend, attended church, and attended a family function for 15 minutes, but preferred to avoid crowds.  He had worked in landscaping, but that his legs prevented him from continuing in that line of work in 2006, and that he currently was not working due to his knees.  He would occasionally go out to eat with his fiancée if he could pick the table.     

On January 2011 VA examination the Veteran reported that he last worked two years prior and had resigned due to leg pain.  He had one close friend whom he saw weekly, but was otherwise socially isolated.  He kept involved in church activities, woodworking, and the internet.  He had been sober for 4 or 5 years and denied a history of assaultive or violent behavior or suicidal ideation.  On mental status examination there was no impairment of thought process or communication, but there was some mild rumination.  The Veteran described conversations with deceased military peers, particularly a friend who died in combat.  He did not appear to respond to internal stimuli during the examination.  The examiner noted that the Veteran's enhanced hyperarousal likely contributed to his perception of noises and movement that were not there and was not genuine psychosis.  The Veteran was hypervigilant during the examination requiring the door to remain open, was startled by noises outside the examination room, and scanned the surrounding environment.  He was well groomed.  He was highly distractible and had fair concentration.  There was some inappropriate laughter at non-humorous questions.  The Veteran described his mood as awkward, dizzy, and nauseous, which the examiner labeled as an anxious affect.  He denied suicidal or homicidal ideation.  He was able to maintain minimal personal hygiene.  He was oriented as to time, place, person, and situation.  He reported that he had poor memory and that his mind wandered.  The examiner noted that the Veteran was ritualistic in terms of hypervigilance and sleeping with a knife.  The rate and flow of the Veteran's speech were unremarkable.  He denied panic attacks.  He did exhibit significant anxiety and some depression symptoms.  He was intolerable of crowds, disliked being enclosed, and felt that the worst would happen.  He had a history of impaired impulse control secondary to his polysubstance dependence.  He reported notable sleep disturbance and nightmares secondary to hypervigilance.  The diagnosis was PTSD, chronic, moderate to severe.  A GAF score of 40-45 was assigned.  The examiner noted that the Veteran's PTSD symptoms continue to progressively worsen with age including increased hypervigilance, concentration difficulties, exaggerated startle response, sleep disturbance, and nightmares.  The Veteran had been non-compliant with his medication.  It was noted that the Veteran last worked 2 years prior and had resigned due to leg pain; he was able to maintain minimal personal hygiene.   The Veteran lived with his common law wife who was supportive; he communicated with his brothers frequently.  He had one close friend that he saw weekly and he was periodically involved in church activities.  The examiner summarized that the Veteran's PTSD signs and symptoms resulted in deficiencies in most areas including work, school, family relations, judgment, thinking, and mood, requiring continuous medication.          

      Prior to September 18, 2010	

The record does not show that prior to October 18, 2010 the Veteran had PTSD symptoms/a PTSD disability picture that met or approximated the criteria for the next higher (70 percent) rating, i.e., had symptoms of PTSD that caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

While the Veteran endorsed some passive suicidal ideation, it was without plan or intent, and was not noted to result in significant occupational and social impairment.  In June 2008 the Veteran reported passive suicidal ideation without intent.  On October 2008 VA examination the Veteran denied current suicidal ideation but endorsed past impulsive thoughts of suicide without plan or intent.  In November 2008 he did not have suicidal ideation.  In December 2008 he denied suicide attempts but endorsed passive suicidal thoughts.  In May and June 2009 there was suicidal ideation.  On August 2009 VA examination he reported that he once (time unspecified) had the impulse to drive off the road and was having suicidal thoughts, but that he did not have such thoughts currently.  

In June 2008 the Veteran reported checking doors and windows.  On October 2008 VA examination the Veteran did not contend that his psychiatric symptoms impaired his basic activities of daily living.  In May 2009 the Veteran reported checking doors and locks.  On August 2009 VA examination he reported that he slept with a knife beside him.  Such heightened concern regarding security does not  rise to the level of obsessional rituals which interfere with routine activities.  
	
The Veteran's speech was not noted to be intermittently illogical, obscure, or irrelevant at any time.  In June 2008 his speech was of mildly increased rate and volume; later that month and in August 2008 it was normal.  On October 2008 VA examination the Veteran's speech was understandable but mumbled and loose.  In November and December 2008 and June 2009 his speech was normal.

The evidence also does not show impairment rising to the level of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  From June to August 2008 the Veteran endorsed anxiety and some panic type symptoms as well as depression; however, he did yard work and projects around the house and maintained relationships.  On October 2008 VA examination he reported increased hypervigilance since quitting cocaine, and that he had not worked since his last examination except to earn some money by mowing lawns.  His grooming and hygiene were good.  While he reported chronic and severe hypervigilance and auditory and visual hallucinations which interfered significantly with social and occupational functioning, he did not contend that his psychiatric symptoms impaired his basic activities of daily living.  The examiner noted that the Veteran's heavy drug dependence contributed to his impairment and was a major factor.  The Veteran was shown to have a depressed mood and hypervigilant behaviors.  While on August 2009 VA examination the Veteran reported continued depression and anxiety/worries about his financial and medical situation, it was noted that he had worked full-time until 2008 (resigning due to non-service-connected disability); got along well with his common law wife; and was well groomed and had fair social skills.  That examiner noted that the Veteran's PTSD had a moderate impact on occupational and social functioning but that substance abuse had a more significant impact.  In sum, despite his impairment the Veteran was shown to be able to function independently, appropriately, and effectively.  

While there was a history of past impaired impulse control (attributed to substance abuse), there was no evidence of such (or any unprovoked irritability with periods of violence) during this period.  While the Veteran reported anger problems, irritability, and rageful outbursts, such had become less intense since he quit using drugs and was not reported to result in violence.  He denied homicidal ideation.  
There is no evidence of spatial disorientation; the Veteran was oriented on all occasions observed. 

There was only one occasion when the Veteran's appearance was compromised.  He appeared unkempt in June 2008; however, later that month he was well groomed.  On October 2008 VA examination the Veteran's grooming and hygiene were good.  In June 2009 the Veteran was appropriately dressed.  On August 2009 VA examination he was well groomed.  The evidence does not show a neglect of personal appearance and hygiene.  

There is some evidence of difficulty in adapting to stressful circumstances (including work or a worklike setting); however, the Veteran showed some adaptation to his circumstances and a significant degree of impairment was attributed to non-PTSD related factors such as poly-substance abuse and financial and medical difficulties.   In October 2008 the Veteran transitioned from full-time lawn work to occasional lawn mowing and odd jobs.  He reported chronic and severe hypervigilance and auditory and visual hallucinations which interfered significantly with social and occupational functioning, although drug abuse was noted to be a major factor.  Notably, in March 2009 the Veteran reported daily use of marijuana and binge use of cocaine in the several months prior and that he continued hearing voices.  On August 2009 VA examination the Veteran reported continued depression and anxiety/worries about his financial and medical situation.  The Veteran reported that he worked full time in landscaping until 2008 when his cancer was diagnosed.  Other reports show he quit working due to difficulty with his legs.  The examiner noted that the Veteran's PTSD likely had moderate impact on occupational and social functioning, with substance abuse having a more significant impact.

There is no evidence of inability to establish and maintain effective relationships.  
The Veteran reported that he spoke to his mother once per week and had close relationships with his siblings.  He was in a 10 year relationship with his then fiancée (but did not go anywhere, and stayed by himself).  He later reported that he lived with his common law wife and that they got along fairly well, he was fairly close with his brother and visited his mother, and went to church with a friend.  He was noted to have fair social skills.  

The Board notes that GAF scores assigned have varied from 50, down to 40 in November and December 2008 (some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)), but up again to 50-55 in August 2009 (signifying moderate symptoms).  However, the GAF scores of 40 appear to have been acute and transitory, in addition to being inconsistent with actual symptoms shown.  The Veteran was not shown to have impairment in reality testing or communication contemplated by such scores.  While there was some impairment in several areas it was not noted to be major.  The Veteran maintained friendships and family relationships.  It was not shown that he was unable to keep a job due to PTSD symptoms (he had to stop lawn work due to cancer and his legs/knees).  Accordingly, the low GAF scores for the late 2008 2 months cannot be found dispositive; they must be considered in light of the actual symptoms of the Veteran's PTSD (which are the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  

The overall disability picture presented by the Veteran's PTSD prior to October 18, 2010 does not reflect that it has been manifested by symptoms of such gravity as to result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Notably during this period the Veteran (inconsistently) reported daily marijuana use and intermittent binge cocaine use which caused significant occupational and social impairment.  Some of his symptoms improved when he was not using cocaine, and he was noted to be stable.  While the Veteran has reported audio and visual hallucinations, they not attributed to internal stimuli but were considered a coping mechanism, sometimes occurring as a nightmare.  While the symptoms were noted to have significantly interfered with occupational and social functioning, they were not shown to have produced deficiencies in most areas due to PTSD.  Notably, during this period the August 2009 VA examiner noted that the Veteran's PTSD likely had moderate impact on occupational and social functioning.  

Accordingly, the Board finds that prior to October 18, 2010 the criteria for a 70 percent schedular rating were not met or approximated, and that a schedular rating in excess of 50 percent for PTSD was not warranted.  

      From October 18, 2010

At no time from October 18, 2010 are the Veteran's symptoms of PTSD shown to have been of such severity that they met (or more nearly approximated) the criteria for the next higher (100 percent) schedular rating.  Notably, the January 2011 VA examiner has opined that the Veteran's PTSD signs and symptoms result in deficiencies in most areas including work, school, family relations, judgment, thinking, and mood, requiring continuous medication.          

Specifically, there is no evidence of gross impairment in thought processes or communication.  On October 2010 VA mental status examination the Veteran had speech of regular rate, rhythm and tone.  Although he had a ruminative thought process, gross impairment was not noted.  On January 2011 VA mental status examination there was no impairment of thought process or communication, but some mild rumination was present.  However, the Veteran has experienced some audio/visual type hallucinations where he saw and spoke to a deceased soldier, which have been alternatively equated with psychosis, hypervigilance, nightmares, and or flashbacks.  In October 2010 his thought content was positive for audiovisual hallucination and paranoia.  In January 2011 VA examination the Veteran described that he had conversations with deceased military peers, particularly his friend that died in combat.  He did not appear to respond to internal stimuli during the examination.  However, he had been non-compliant with his medication.  Such symptoms were not shown to cause gross impairment of thought process.   

There is no evidence of grossly inappropriate behavior.  In October 2010 the Veteran was mildly sarcastic and hypervigilant (he could not tolerate the door being closed); in January 2011 there was some inappropriate laughter at non-humorous questions; such behaviors do not rise to the level of grossly inappropriate.  

There is no evidence of persistent danger of hurting self or others.  On January 2011 VA examination the Veteran denied a history of assaultive or violent behavior or suicidal ideation and on mental status examination he denied current suicidal or homicidal ideation.  He did report an incident of choking his fiancée; however, this appears to have been an isolated incident and did not represent a persistent danger.  

While the Veteran appeared disheveled in October 2010 he was not noted to be unable to perform activities of daily living.  In November 2010 he testified that he attended church, briefly went to a family function, and would occasionally go out to eat with his fiancée if he could pick the table.  In January 2011 he reported that he had one close friend whom he saw weekly, and kept involved with church activities, woodworking, and the internet.  He was well groomed and was able to maintain minimal personal hygiene.  Such impairment does not rise to the level of intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  

There is no evidence of disorientation to time or place.  The Veteran has consistently been oriented to all spheres when examined.  There is no allegation to the contrary.  

While in October 2010 the Veteran had impaired remote memory and in January 2011 he reported that he had poor memory and that his mind wandered, there is no evidence of memory impairment equivalent to/approximating loss for names of close relatives, own occupation, or own name.  
The Board notes that GAF scores assigned have ranged as low as 40-45 (on January 2011 VA examination)(signifying some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking , or mood).  Notably, the symptoms and impairment associated with a GAF score of 40 are fully contemplated by the 70 percent schedular rating assigned, and do not reflect a disability picture consistent with the criteria for a 100 percent schedular rating.   
	 
In summary, while the evidence shows that the Veteran's PTSD causes some social impairment, symptoms shown are not such as to result in total social impairment.  

In October 2010 the Veteran testified that he had one friend, attended church, attended a family function for 15 minutes, and that he would occasionally go out to eat with his fiancée if he could pick the table.  He did note some relationship difficulties with his fiancée (domestic violence).  On January 2011 VA examination the Veteran reported he had one close friend whom he saw weekly and kept involved with church activities, he was otherwise socially isolated.  He lived with his common law wife who was supportive and he communicated with his brothers frequently.  The Veteran's symptoms of PTSD causing social impairment noted above are inconsistent with a disability picture of total social impairment.  

The disability picture presented by the Veteran's PTSD does not reflect that at any time from October 18, 2010 his PTSD has been manifested by symptoms of a gravity and nature consistent with, or approximating, the criteria for a 100 percent schedular rating.  Consequently, a schedular rating in excess of 70 percent for PTSD from October 18, 2010 (and at any time during the appeal period) is not warranted.  

Inasmuch as all symptoms and associated impairment of the Veteran's PTSD shown are fully encompassed by the criteria for the schedular ratings assigned, the schedular criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The matter of entitlement to a TDIU rating is discussed in the remand below.

ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.  

Ratings for PTSD in excess of 50 percent prior to October 18, 2010 and/or in excess of 70 percent from that date are denied.


REMAND

In March 2011 the Veteran submitted a VA Form 21-8940 claim for increased compensation based on unemployability.  

Governing caselaw holds that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU rating as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO began developing the Veteran's TDIU claim but has not yet adjudicated the matter.  Hence, a remand for such action is required.  

Accordingly, the case is REMANDED for the following:

The RO should arrange for any further development necessary to adjudicate the matter of the Veteran's entitlement to a TDIU rating.  He must assist in the matter by responding to the RO's requests for information [and if he does not respond, he should be advised of the provisions of 38 C.F.R. § 3.158(a)].  The RO should then adjudicate the matter of his entitlement to a TDIU rating.  If it is denied, and he disagrees, the RO should issue an appropriate statement of the case and afford him and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


